UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1305


SHEILA E. BROWN,

                Plaintiff - Appellant,

          v.

BERKLEY STAFFING, LLC; METRO MACHINE CORP.; GENERAL DYNAMICS
CORP.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00564-MSD-TEM)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and THACKER, Circuit Judges, HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sheila E. Brown, Appellant Pro Se.   Elaine Inman Hogan, Howard
W. Martin, Jr., CRENSHAW WARE & MARTIN, PLC, Norfolk, Virginia;
Jocelyn Renee Cuttino, MORGAN LEWIS & BOCKIUS, LLP, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sheila    E.     Brown    appeals      the   district     court’s    order

dismissing her civil action.                   We have reviewed the record and

find    no     reversible       error.        Accordingly,      we    affirm     for    the

reasons      stated      by     the     district      court.      Brown    v.     Berkley

Staffing,       LLC,     No.    2:12-cv-00564-MSD-TEM           (E.D.     Va.    Feb.    4,

2013).       We deny Berkley Staffing, LLC’s motion to strike Brown’s

informal      brief.       We    dispense      with    oral    argument    because      the

facts    and    legal     contentions         are   adequately       presented    in    the

materials       before    this        court   and   argument     would    not    aid    the

decisional process.



                                                                                 AFFIRMED




                                               2